Citation Nr: 1507348	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  14-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the Veteran's request for waiver of recovery of an overpayment of VA improved pension benefits in the calculated amount of $29,169.00 was timely filed.  

2.  Entitlement to waiver of recovery of an overpayment of VA improved pension benefits in the calculated amount of $29,169.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to June 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Committee on Waivers and Compromises (Committee) of the VA Debt Management Center (DMC) which determined that the Veteran's request for waiver of recovery of an overpayment of VA improved pension benefits in the calculated amount of $29,169.00 was untimely and denied the request.  In January 2015, he submitted a Motion to Advance on the Docket.  In January 2015, the Board granted the Motion.  

The issue of waiver of recovery of an overpayment of VA improved pension benefits in the calculated amount of $29,169.00 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  In July 2008, the Veteran was informed in writing of an overpayment of VA improved pension benefits in the calculated amount of $29,169.00 and his waiver rights.  

2.  Correspondence that can be construed as a waiver request was received by VA in August 2008.  



CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of VA improved pension benefits in the calculated amount of $29,169.00 is timely.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, there shall be no recovery of payments or overpayments or any interest thereon of any benefits under any of the laws administered by the Secretary of VA whenever the Secretary determines that recovery would be against equity and good conscience, if an application for relief is made within 180 days from the date of notification of the indebtedness by the Secretary to the payee or within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates to the satisfaction of the Secretary that such notification was not actually received by such payee within a reasonable period after such date.  

The Secretary shall include in the notification to the payee a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

The basic facts are not in dispute.  In June 2007, the RO informed the Veteran that it proposed to reduce his VA improved pension benefits based upon his receipt of Social Security Administration (SSA) benefits.  In February 2008, the RO reduced his benefits.  The reduction resulted in the creation of an overpayment of VA benefits.  In July 2008, the DMC informed him of the overpayment in the calculated amount of $29,169.00 and his waiver rights.  

In August 2008, the Veteran submitted a written statement which was received by VA on August 26, 2008.  He advanced that: "you took my disability pension away and now I live in near poverty . . . after I pay my bills which are always in arrears, I have roughly $350.00 to live for a month, that's to pay for food and other things to sustain life . . . I just can't believe you want to take the $128.00 left me from my pension and you want me to pay back $29,000 in overpayment . . . what manner of men are you."  He now asserts that this correspondence was a timely request for waiver.  

In a similar case, the Veterans Claims Court determined that even though an appellant had not used the word "waiver" in her submissions to VA, her communications contained other indicia that she was seeking a waiver.  Those indicia include: the appellant's belief that the overpayment was miscalculated; an expression of hardship caused by living on a fixed income; and the fact that her submissions were timed in order for VA to receive them within 180 days of her receipt of notice.  Edwards v. Peake, 22 Vet. App. 57, 59-60 (2008).  Moreover, the Court has held that a sympathetic reading of an appellant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant, and the appellant's submissions must be considered in toto.  Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  

As applied to this case, the Veteran's August 2008 written statement conveyed his financial hardships, expressed his disbelief that the VA would seek to recover an overpayment given such hardships, and was clearly sent in response to the DMC's July 2008 overpayment notice.  Therefore, the August 2008 written communication may be reasonably and sympathetically construed as a request for waiver of recovery of the overpayment of VA improved pension benefits in the amount of $29,169.00.  The waiver request was received within 180 days of the date of notification of the July 2008 DMC overpayment notice.  Therefore, it is timely.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  The appeal is granted to this extent.

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulation do not apply in waiver cases as the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) (citing Barger v. Principi, 16 Vet. App. 132 (2002)).  


ORDER

The Veteran's request of waiver of recovery of an overpayment of VA improved pension benefits in the calculated amount of $29,169.00 is timely.  


REMAND

Having determined that the Veteran submitted a timely request for a waiver of overpayment, readjudication on the merits is needed.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's entitlement to waiver of recovery of an overpayment of VA improved pension benefits in the calculated amount of $29,169.00.  

If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case which addresses all relevant actions taken on the Veteran's waiver request, to include a summary of the evidence considered, since the issuance of the statement of the case.  

An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


